DETAILED ACTION
This is a first action on the merits. Claims 1-20 are pending. Claims dated 08/27/2019 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 2 is objected to because of the following informality in line 11: “moving of to the recognized position” should be introduced as “moving


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites the limitation “the propeller” in line 8. There is a lack of antecedent basis for “the propeller”. Claim 1 does not explicitly state that the rotary wing unmanned aerial robot comprises a propeller, so it is not clear to the Examiner if the propeller is referring to a propeller on the rotary wing unmanned aerial robot or if the propeller is unrelated to and not a part of the rotary wing unmanned aerial robot. It is also not clear to the Examiner how a “forward rotation and a reverse rotation” is conducted if for example, the propeller is not on the rotary wing unmanned aerial robot. For examination purposes, the Examiner has interpreted the limitation “controlling […] a forward rotation and a reverse rotation of the propeller” to mean controlling the rotation of the rotary wing unmanned aerial robot.
Claims 1-11 are similarly rejected, because of their dependencies on rejected claim 1, and for failing to cure the deficiencies listed above.

Regarding claim 2, claim 2 recites the limitation “increasing a speed of a horizontal axis moving to the position” in lines 13-14. This limitation appears to be a literal translation into English from a foreign document and it is not clear to the Examiner what this limitation means, particularly, on how “an axis increases a speed”. It is also not clear to the Examiner if the axis is respect to the ground or if the axis is with respect to the rotary wing unmanned aerial robot (stationary or moving with respect to the rotary wing unmanned aerial robot). For examination purposes, the Examiner has interpreted this limitation as the rotary wing unmanned aerial robot moving forward at least partially in a horizontal direction with respect to the ground.

Regarding claim 3, claim 3 recites the limitation “increasing a vertical axis speed” in lines 18-19. This limitation appears to be a literal translation into English from a foreign document and it is not clear to the Examiner what this limitation means, particularly, on how “an axis increases a speed”. It is also not clear to the Examiner if the axis is respect to the ground or if the axis is with respect to the rotary wing unmanned aerial robot (stationary or moving with respect to the rotary wing unmanned aerial robot). For examination purposes, the Examiner has interpreted the limitation as the propeller providing a vertical force at least partially in a horizontal direction with respect to the ground.
Claims 4-9 are similarly rejected, because of their dependencies on rejected claim 3, and for failing to cure the deficiencies listed above.

Regarding claim 4, claim 4 recites the limitation “rotation of each of the propellers” in line 1. There is a lack of antecedent basis for this limitation. Claim 4 is dependent on claim 3, and claim 3 recites “the propeller” (singular). Claim 4 recites conflicting information with claim 3, and it is not clear to the Examiner if the rotary wing unmanned aerial robot has just one propeller or has a plurality of propellers. It is also not clear if the plurality of propellers is on the rotary wing unmanned aerial robot or if the propellers are unrelated to and not a part of the claimed rotary wing unmanned aerial robot. For examination purposes, the Examiner has interpreted this limitation as the pitch posture angle being controlled until the rotary wing unmanned aerial robot is perpendicular to the ground.
Claims 5-9 are similarly rejected, because of their dependencies on rejected claim 4, and for failing to cure the deficiencies listed above.

Regarding claim 5, claim 5 recites the limitation “when the pitch posture angle increases greater than a vertical angle” in line 3. This limitation appears to be a literal translation into English from a foreign document and it is not clear to the Examiner what “increases greater” means. It is not clear to the Examiner if this limitation means “when the pitch posture angle has a faster rate of change in the angle compared to a rate of change in a vertical angle as the rotary wing unmanned aerial robot is controlled over time”, or if this limitation means “when the pitch posture angle is larger than a vertical angle with respect to the ground”. For examination purposes the Examiner has interpreted the limitation as “when the pitch posture angle is larger than a vertical angle with respect to the ground”. Claim 5 also recites the limitations “upper propeller” and “lower propeller” in lines 4-5. It is not clear to the Examiner what is upper and what is lower as there is no reference point for comparison. It also appears at least in Applicant’s drawings Fig. 1 that the propellers are of the same height, so it is not clear to the Examiner if this limitation is a structural feature. For examination purposes, the Examiner has interpreted the limitation(s) to mean controlling the rotation with a plurality of propellers on the rotary wing unmanned aerial robot.

Regarding claim 6, claim 6 recites the limitation “when the pitch posture angle reduces smaller than a vertical angle” in line 3. This limitation appears to be a literal translation into English from a foreign document and it is not clear to the Examiner what “reduces smaller” means. It is not clear to the Examiner if this limitation means “when the pitch posture angle has a slower rate of change in the angle compared to a rate of change in a vertical angle as the rotary wing unmanned aerial robot is controlled over time”, or this limitation means “when the pitch posture angle is smaller than a vertical angle with respect to the ground”. For examination purposes the Examiner has interpreted the limitation as “when the pitch posture angle is smaller than a vertical angle with respect to the ground”. Claim 6 also recites the limitations “upper propeller” and “lower propeller” of the propellers in line 9. It is not clear to the Examiner what is upper and what is lower because there is no reference point for comparison, and because there is a lack of antecedent basis for “the propellers”. As a note, it also appears at least in Applicant’s drawings Fig. 1 that the propellers are of the same height, so it is not clear to the Examiner if this limitation is a structural feature. For examination purposes, the Examiner has interpreted the limitation(s) to mean controlling the rotation with a plurality of propellers on the rotary wing unmanned aerial robot.

Regarding claim 7, claim 7 recite the limitations “upper propeller” and “lower propeller” of the propellers in line 15. It is not clear to the Examiner what is upper and what is lower because there is no reference point for comparison, and because there is a lack of antecedent basis for “the propellers”. As a note, it also appears at least in Applicant’s drawings Fig. 1 that the propellers are of the same height, so it is not clear to the Examiner if this limitation is a structural feature. For examination purposes, the Examiner has interpreted the limitation(s) to mean controlling the rotation with a plurality of propellers on the rotary wing unmanned aerial robot.

Regarding claim 8, claim 8 recite the limitations “upper propeller” and “lower propeller” of the propellers in line 20. It is not clear to the Examiner what is upper and what is lower because there is no reference point for comparison, and because there is a lack of antecedent basis for “the propellers”. As a note, it also appears at least in Applicant’s drawings Fig. 1 that the propellers are of the same height, so it is not clear to the Examiner if this limitation is a structural feature. For examination purposes, the Examiner has interpreted the limitation(s) to mean controlling the rotation with a plurality of propellers on the rotary wing unmanned aerial robot.

Regarding claim 9, claim 9 recites “wherein the controlling of a posture […] is performed in a state in which a vertical axis speed […] is 0” (emphasis added). However, claim 9 is dependent on claim 4 which is dependent on claim 3, and claim 3 recites the limitation “wherein the controlling of a posture of the rotary wing unmanned aerial robot further comprises […] increasing a vertical axis speed” (emphasis added). Claim 9 recites conflicting information with claim 3, and it is not clear to the Examiner if the controlling of a posture is performed by increasing a vertical axis speed, or if controlling of a posture is performed when a vertical axis speed is 0. These 2 conditions are mutually exclusive, as Examiner understands that if “a vertical axis speed is increasing”, a vertical axis speed cannot be “0”. For examination purposes, the Examiner has interpreted the limitation(s) to mean controlling the rotation with a plurality of propellers on the rotary wing unmanned aerial robot.

Regarding claim 13, claim 13 recites the limitation “increases a speed of a horizontal axis moving to the position” in line 6. This limitation appears to be a literal translation into English from a foreign document and it is not clear to the Examiner what this limitation means, particularly, on how “an axis increases a speed”. It is also not clear to the Examiner if the axis is respect to the ground or if the axis is with respect to the rotary wing unmanned aerial robot (stationary or moving with respect to the rotary wing unmanned aerial robot). For examination purposes, the Examiner has interpreted this limitation as the rotary wing unmanned aerial robot moving forward at least partially in a horizontal direction with respect to the ground.
Claims 15-20 are similarly rejected, because of their dependencies on rejected claim 1, and for failing to cure the deficiencies listed above.

Regarding claim 14, claim 14 recites the limitation “increases a vertical axis speed” in line 9. This limitation appears to be a literal translation into English from a foreign document and it is not clear to the Examiner what this limitation means, particularly, on how “an axis increases a speed”. It is also not clear to the Examiner if the axis is respect to the ground or if the axis is with respect to the rotary wing unmanned aerial robot (stationary or moving with respect to the rotary wing unmanned aerial robot). For examination purposes, the Examiner has interpreted the limitation as the propeller providing a vertical force at least partially in a vertical direction with respect to the ground.

Regarding claim 15, claim 15 recites the limitation “wherein the processor contacts the rotary wing unmanned aerial robot at the position using a forward rotation…” (emphasis added) in lines 12-13. It is not clear to the Examiner what this limitation means because it is understood that from claim 12 the processor is electrically connected to the motor of the rotary wing unmanned aerial robot. Therefore, “contact” with the rotary wing unmanned aerial robot is present by default. Claim 15 also recites the limitation “rotation of each of the propellers” in line 17. There is a lack of antecedent basis for this limitation. Claim 15 is dependent on claim 13, which is dependent on claim 12. Claim 12 recites “a propeller connected to each of the at least one motor” (singular). Claim 15 recites conflicting information with claim 12, and it is not clear to the Examiner if the rotary wing unmanned aerial robot has just one propeller that is connected to each of the at least one motors or has a plurality of propellers. It is also not clear if the plurality of propellers is on the rotary wing unmanned aerial robot or if the propellers are unrelated to and not a part of the rotary wing unmanned aerial robot. For examination purposes, the Examiner has interpreted this limitation as the pitch posture angle being controlled until the rotary wing unmanned aerial robot is perpendicular to the ground.
Claims 16-20 are similarly rejected, because of their dependencies on rejected claim 15, and for failing to cure the deficiencies listed above.

Regarding claim 16, claim 16 recites the limitation “when the pitch posture angle increases greater than a vertical angle” in line 20. This limitation appears to be a literal translation into English from a foreign document and it is not clear to the Examiner what “increases greater” means. It is not clear to the Examiner if this limitation means “when the pitch posture angle has a faster rate of change in the angle compared to a rate of change in a vertical angle as the rotary wing unmanned aerial robot is controlled over time”, or if this limitation means “when the pitch posture angle is larger than a vertical angle with respect to the ground”. For examination purposes the Examiner has interpreted the limitation as “when the pitch posture angle is larger than a vertical angle with respect to the ground”. Claim 16 also recites the limitations “upper propeller” and “lower propeller” of the propellers in lines 20-22. It is not clear to the Examiner what is upper and what is lower because there is no reference point for comparison, and because there is a lack of antecedent basis for “the propellers”. As a note, it also appears at least in Applicant’s drawings Fig. 1 that the propellers are of the same height, so it is not clear to the Examiner if this limitation is a structural feature. For examination purposes, the Examiner has interpreted the limitation(s) to mean controlling the rotation with a plurality of propellers on the rotary wing unmanned aerial robot.

Regarding claim 17, claim 17 recites the limitation “when the pitch posture angle reduces smaller than a vertical angle” in line 25. This limitation appears to be a literal translation into English from a foreign document and it is not clear to the Examiner what “reduces smaller” means. It is not clear to the Examiner if this limitation means “when the pitch posture angle has a slower rate of change in the angle compared to a rate of change in a vertical angle as the rotary wing unmanned aerial robot is controlled over time”, or if this limitation means “when the pitch posture angle is smaller than a vertical angle with respect to the ground”. For examination purposes the Examiner has interpreted the limitation as “when the pitch posture angle is smaller than a vertical angle with respect to the ground”. Claim 17 also recites the limitations “upper propeller” and “lower propeller”. It is not clear to the Examiner what is upper and what is lower because there is no reference point for comparison, and because there is a lack of antecedent basis for “the propellers”. As a note, it also appears at least in Applicant’s drawings Fig. 1 that the propellers are of the same height, so it is not clear to the Examiner if this limitation is a structural feature. For examination purposes, the Examiner has interpreted the limitation(s) to mean controlling the rotation with a plurality of propellers on the rotary wing unmanned aerial robot.

Regarding claim 18, claim 18 recite the limitations “upper propeller” and “lower propeller” of the propellers in lines 6-7. It is not clear to the Examiner what is upper and what is lower because there is no reference point for comparison, and because there is a lack of antecedent basis for “the propellers”. As a note, it also appears at least in Applicant’s drawings Fig. 1 that the propellers are of the same height, so it is not clear to the Examiner if this limitation is a structural feature. For examination purposes, the Examiner has interpreted the limitation(s) to mean controlling the rotation with a plurality of propellers on the rotary wing unmanned aerial robot.

Regarding claim 19, claim 19 recite the limitations “upper propeller” and “lower propeller” of the propellers in line 10. It is not clear to the Examiner what is upper and what is lower because there is no reference point for comparison, and because there is a lack of antecedent basis for “the propellers”. As a note, it also appears at least in Applicant’s drawings Fig. 1 that the propellers are of the same height, so it is not clear to the Examiner if this limitation is a structural feature. For examination purposes, the Examiner has interpreted the limitation(s) to mean controlling the rotation with a plurality of propellers on the rotary wing unmanned aerial robot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Myeong et al. (“Development of a Wall-Climbing Drone Capable of Vertical Soft Landing Using a Tilt-Rotor Mechanism”) in view of Myeong et al. (“Drone-Type Wall-Climbing Robot Platform for Structural Health Monitoring”), and herein after will be referred to as “Myeong” and “Myeong 2” respectively.

Regarding claim 1, Myeong teaches a method of landing a rotary wing unmanned aerial robot, comprising: 
recognizing a position for landing and perpendicular to the ground using a sensor (p. 4874 Fig. 10 condition for landing is based at least on distance data read from sensors; p. 4874 Section C. Electrical Parts and Control Systems: The drone has two infrared distance-measuring sensors, two crash sensors, and two rotary encoders for the tilt angles); 
moving to the recognized position (p. 4874 Fig. 10 Steps 2-4 after condition for landing is satisfied, moving until landing perpendicular to the ground is finished (                        
                            α
                            =
                            90
                            °
                        
                    )): 
controlling, when a distance between the position and the rotary wing unmanned aerial robot is within a predetermined distance, a posture of the rotary wing unmanned aerial robot and a pitch posture angle to the ground through p. 4874 Section D. Automatic Landing Assistant: When the drone detects a specific distance of about 10 to 150 cm from the wall, the landing assistant system is activated to make the drone’s heading normal to the wall by decreasing the approaching angle and maintaining the altitude from the ground);
landing at the position through the control of the posture and the pitch posture angle (p. 4874 Fig. 10 Step 4 landing finished (                        
                            α
                            =
                            90
                            °
                        
                    )).  
Examiner interprets “controlling […] a pitch posture angle to the ground” corresponds to “making the drone’s heading normal to the wall” (Myeong p. 4874 Section D. Automatic Landing Assistant) by controlling the pitch angle of the drone                         
                            α
                        
                     until                          
                            α
                            =
                            90
                            °
                             
                        
                    (Myeong p. 4870 Section B. Pose Change).
Myeong does not explicitly disclose controlling […] through a forward rotation and through a reverse rotation of the propeller. 
However, Myeong suggests a reverse rotation of the propeller (Fig. 1(a) to Fig. 1(b) the pose change process (tail-down) from second phase to third phase; see also Fig. 5).
In Myeong, Examiner interprets the “tail-down” pose change corresponds to a reverse rotation of the propeller. Examiner’s movement interpretation of “a reverse rotation of the propeller” is consistent with Applicant’s specification [430] and drawings where Applicant’s Fig. 15 shows a reverse rotation of the propeller that does the same movement as shown in Myeong Fig. 1(a)-1(b).
It would have been obvious to a person of ordinary skill in the art for Myeong to more explicitly disclose that Myeong controls […] through a reverse rotation of the propeller, because doing so helps ensure to make the drone’s heading normal to the wall.
Myeong does not explicitly teach through a forward rotation of the propeller. However, Myeong 2 teaches through a forward rotation of the propeller (p. 4 Fig. 4.1 robot dynamics for perching drone pose change).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Myeong to incorporate Myeong 2 to include controlling […] through a forward rotation of the propeller, because doing so helps ensure to make the drone’s heading normal to the wall in cases where the drone’s pitch angle is not perpendicular to the ground.

Regarding claim 2, Myeong, as modified (see rejection of claim 1) teaches the method of claim 1.
Myeong, as modified, also teaches wherein the moving of to the recognized position is performed through a forward rotation of the propeller and comprises increasing a speed of a horizontal axis moving to the position (see rejection of claim 1 Myeong p. 4870 Section B. Pose Change and Myeong 2 p. 4 Fig. 4.1 robot dynamics for perching drone pose change – the drone is moving at least partially horizontally heading towards the wall).

Regarding claim 3, Myeong, as modified, teaches the method of claim 1. Myeong, as modified, also teaches wherein the controlling of a posture of the rotary wing unmanned aerial robot comprises: 
increasing a vertical axis speed through the forward rotation (see rejection of claim 1 Myeong p. 4870 Section B. Pose Change and Myeong 2 p. 4 Fig. 4.1 robot dynamics for perching drone pose change – the drone is moving with thrust force at least partially in vertical direction); 
and increasing the pitch posture angle through increase of the vertical axis speed (Myeong p. 4870 Section B. Pose Change).  

Regarding claim 4, Myeong, as modified, teaches the method of claim 3.
Myeong, as modified, also teaches wherein the controlling of a posture of the rotary wing unmanned aerial robot further comprises contacting the position using the forward rotation and the reverse rotation of the propeller, when the pitch posture angle is perpendicular to the ground (Myeong Fig. 1(b) drone touches wall and is perpendicular to the wall), 
and wherein the pitch posture angle is maintained through a forward rotation and/or a reverse rotation of each of the propellers (Myeong Fig. 1(b) controlling the pitch angle of the drone                         
                            α
                        
                     until                          
                            α
                            =
                            90
                            °
                             
                        
                    Myeong p. 4870 Section B. Pose Change).

Regarding claim 5, Myeong, as modified, teaches the method of claim 4. 
Myeong, as modified, also teaches wherein, when the pitch posture angle increases greater than a vertical angle (Myeong 2 Fig. 4.1 see rejection of claim 1), an upper propeller of the propellers performs a reverse rotation and a lower propeller thereof performs a forward rotation to vertically maintain the pitch posture angle (Myeong 2 Fig. 4.1 and Myeong Fig. 1(a) to Fig. 1(b) the pose change process (tail-down) from second phase to third phase).

Regarding claim 6, Myeong, as modified, teaches the method of claim 4. 
Myeong, as modified, also teaches wherein, when the pitch posture angle reduces smaller than a vertical angle, an upper propeller of the propellers performs a reverse rotation and a lower propeller thereof performs a forward rotation to vertically maintain the pitch posture angle (Myeong 2 Fig. 4.1 and Myeong Fig. 1(a) to Fig. 1(b) the pose change process (tail-down) from second phase to third phase).

Regarding claim 7, Myeong, as modified, teaches the method of claim 4.
Myeong also teaches wherein, while the pitch posture angle maintains a vertical state (p. 4874 Fig. 10 Step 4 landing finished (α=90°)), an upper propeller and a lower propeller of the propellers are moved to the position in the vertical state through a reverse rotation (Myeong 2 Fig. 4.1 and Myeong Fig. 1(a) to Fig. 1(b) the pose change process (tail-down) from second phase to third phase).

Regarding claim 8, Myeong, as modified, teaches the method of claim 4.
Myeong, as modified, also teaches wherein, when the rotor unmanned aerial robot approaches to the position, an upper propeller and a lower propeller of the propellers perform a reverse rotation, and 
wherein a reverse rotation speed of the upper propeller is greater than that of the lower propeller (Myeong 2 Fig. 4.1 and Myeong Fig. 1(a) to Fig. 1(b) the pose change process (tail-down) from second phase to third phase – Examiner understands that for a multi-rotor drone to change pitch, one propeller must have a different speed than another propeller). 

Regarding claim 9, Myeong, as modified, teaches the method of claim 4. Myeong, as modified, also teaches wherein the controlling of a posture of the rotary wing unmanned aerial robot is performed in a state in which a vertical axis speed of the rotary wing unmanned aerial robot is 0 (Myeong 2 Fig. 4.1 and Myeong Fig. 1(a) to Fig. 1(b) the pose change process (tail-down) from second phase to third phase).

Regarding claim 12, Myeong teaches a rotary wing unmanned aerial robot, comprising: a wireless communication unit (p. 4874 Fig. 9 Electrical Components for the drone control Wired serial comm.); 
a main body (Fig. 1(a) drone body); 
at least one motor (Fig. 1(a) thrusters); 
at least one sensor (p. 4874 Section C. Electrical Parts and Control Systems: The drone has two infrared distance-measuring sensors, two crash sensors, and two rotary encoders for the tilt angles); 
a propeller connected to each of the at least one motor (p. 4871 Fig. 4(a) top view of drone see 4 propellers); 
and a processor electrically connected to the at least one motor to control the at least one motor, wherein the processor controls the at least one sensor to recognize a position for landing and perpendicular to the ground (p. 4874 Fig. 9 Electrical Components for the drone control MCU; p. 4874 Fig. 10 Steps 2-4 after condition for landing is satisfied, moving until landing perpendicular to the ground is finished (                        
                            α
                            =
                            90
                            °
                        
                    )),
controls the propeller and the at least one sensor to control a posture and a pitch posture angle to the ground of the rotary wing unmanned aerial robot p. 4874 Section D. Automatic Landing Assistant: When the drone detects a specific distance of about 10 to 150 cm from the wall, the landing assistant system is activated to make the drone’s heading normal to the wall by decreasing the approaching angle and maintaining the altitude from the ground),
Examiner interprets “control […] a pitch posture angle to the ground” corresponds to “making the drone’s heading normal to the wall” (Myeong p. 4874 Section D. Automatic Landing Assistant) by controlling the pitch angle of the drone                         
                            α
                        
                     until                          
                            α
                            =
                            90
                            °
                             
                        
                    (Myeong p. 4870 Section B. Pose Change).
and controls the propeller and the at least one sensor to land at the position through the control of the posture and the pitch posture angle (p. 4874 Fig. 10 Step 4 landing finished (                        
                            α
                            =
                            90
                            °
                        
                    )).  
Myeong does not explicitly disclose control […] through a forward rotation and a reverse rotation of the propeller. 
However, Myeong suggests a reverse rotation of the propeller (Fig. 1(a) to Fig. 1(b) the pose change process (tail-down) from second phase to third phase; see also Fig. 5).
In Myeong, Examiner interprets the “tail-down” pose change corresponds to a reverse rotation of the propeller. Examiner’s movement interpretation of “a reverse rotation of the propeller” is consistent with Applicant’s specification [430] and drawings where Applicant’s Fig. 15 shows a reverse rotation of the propeller that does the same movement as shown in Myeong Fig. 1(a)-1(b).
It would have been obvious to a person of ordinary skill in the art for Myeong to more explicitly disclose that Myeong controls […] through a reverse rotation of the propeller, because doing so helps ensure to make the drone’s heading normal to the wall.
Myeong does not explicitly teach through a forward rotation of the propeller. However, Myeong 2 teaches a forward rotation of the propeller (p. 4 Fig. 4.1 robot dynamics for perching drone pose change)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Myeong to incorporate Myeong 2 to include control […] through a forward rotation of the propeller, because doing so helps ensure to make the drone’s heading normal to the wall in cases where the drone’s pitch angle is not perpendicular to the ground.

Regarding claim 13, Myeong, as modified, teaches the rotary wing unmanned aerial robot of claim 12.
Myeong, as modified, also teaches wherein the movement of to the recognized position is performed through a forward rotation of the propeller and wherein the processor increases a speed of a horizontal axis moving to the position (see rejection of claim 1 Myeong p. 4870 Section B. Pose Change and Myeong 2 p. 4 Fig. 4.1 robot dynamics for perching drone pose change – the drone is moving at least partially horizontally heading towards the wall).

Regarding claim 14, Myeong, as modified, teaches the rotary wing unmanned aerial robot of claim 12. Myeong, as modified, also teaches wherein the processor increases a vertical axis speed through the forward rotation (see rejection of claim 1 Myeong p. 4870 Section B. Pose Change and Myeong 2 p. 4 Fig. 4.1 robot dynamics for perching drone pose change – the drone is moving with thrust force at least partially in vertical direction)
and increases the pitch posture angle through the increased speed of the vertical axis (Myeong p. 4870 Section B. Pose Change).  

Regarding claim 15, Myeong, as modified, teaches the rotary wing unmanned aerial robot of claim 13.
Myeong, as modified, also teaches wherein the processor contacts the rotary wing unmanned aerial robot at the position using the forward rotation and the reverse rotation of the propeller, when the pitch posture angle is perpendicular to the ground (Myeong Fig. 1(b) drone touches wall and is perpendicular to the wall), 
and wherein the pitch posture angle is maintained through a forward rotation and/or a reverse rotation of each of the propellers (Myeong Fig. 1(b) controlling the pitch angle of the drone                         
                            α
                        
                     until                          
                            α
                            =
                            90
                            °
                             
                        
                    Myeong p. 4870 Section B. Pose Change).

Regarding claim 16, Myeong, as modified, teaches the rotary wing unmanned aerial robot of claim 15. 
Myeong, as modified, also teaches wherein, when the pitch posture angle increases greater than a vertical angle (Myeong 2 Fig. 4.1 see rejection of claim 1), an upper propeller of the propellers performs a reverse rotation and a lower propeller performs a forward rotation to vertically maintain the pitch posture angle (Myeong 2 Fig. 4.1 and Myeong Fig. 1(a) to Fig. 1(b) the pose change process (tail-down) from second phase to third phase).



Regarding claim 17, Myeong, as modified, teaches the rotary wing unmanned aerial robot of claim 15. 
Myeong, as modified, also teaches wherein, when the pitch posture angle reduces smaller than a vertical angle, an upper propeller and a lower propeller of the propellers perform a forward rotation, and wherein a rotation speed is smaller than that of the lower propeller (Myeong 2 Fig. 4.1 and Myeong Fig. 1(a) to Fig. 1(b) the pose change process (tail-down) from second phase to third phase- Examiner understands that for a multi-rotor drone to change pitch, one propeller must have a lower speed than another propeller).

Regarding claim 18, Myeong, as modified, teaches the rotary wing unmanned aerial robot of claim 15. 
Myeong also teaches wherein, while the pitch posture angle maintains a vertical angle (p. 4874 Fig. 10 Step 4 landing finished (α=90°)), an upper propeller and a lower propeller of the propellers move to the position to the vertical state through a reverse rotation (Myeong 2 Fig. 4.1 and Myeong Fig. 1(a) to Fig. 1(b) the pose change process (tail-down) from second phase to third phase).

Regarding claim 19, Myeong, as modified, teaches the rotary wing unmanned aerial robot of claim 15.
Myeong, as modified, also teaches wherein, when the rotor unmanned aerial robot approaches to the position, an upper propeller and a lower propeller of the propellers perform a reverse rotation, and 
wherein a reverse rotation speed of the upper propeller is greater than that of the lower propeller (Myeong 2 Fig. 4.1 and Myeong Fig. 1(a) to Fig. 1(b) the pose change process (tail-down) from second phase to third phase – Examiner understands that for a multi-rotor drone to change pitch, one propeller must have a different speed than another propeller). 

Regarding claim 20, Myeong, as modified, teaches the rotary wing unmanned aerial robot of claim 15. Myeong, as modified, also teaches wherein the control of a posture and a pitch posture angle is performed in a state in which a vertical axis speed of the rotary wing unmanned aerial robot is 0 (Myeong 2 Fig. 4.1 and Myeong Fig. 1(a) to Fig. 1(b) the pose change process (tail-down) from second phase to third phase – there is no vertical thrust/moving in the vertical direction).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Myeong, in view of Myeong 2, in further view of Prakash et al. (US 20160196756 A1), and herein after will be referred to as Prakash.

Regarding claim 10, Myeong, as modified, teaches the method of claim 1.
Myeong, as modified, does not explicitly teach further comprising: generating, after the landing, power using a rotation of the propeller by the wind; and charging a battery using the generated power.  
However, Prakash teaches generating, after the landing (Fig. 4A-4D UAV landing), 
power using a rotation of the propeller by the wind; and charging a battery using the generated power ([0106] [t]he UAV may harvest energy using the processor and/or a power regulator to configure the flight motors (e.g., 160) to generate electricity for recharging the battery as the apparent wind created by the vehicle's travel causes the rotors to spin. The UAV may also have additional equipment that may orient the rotors to face or pitch toward the wind in order to increase the efficiency of wind-energy harvesting. Such charging of the battery may continue as long as the UAV remains docked on the vehicle and the vehicle or air around the vehicle is moving, or until the battery is fully charged).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Myeong to incorporate the teachings of Prakash to include further comprising: generating, after the landing, power using a rotation of the propeller by the wind; and charging a battery using the generated power, because doing so provides an additional method of charging of the UAV, without the need for replacing the batteries.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Myeong, in view of Myeong 2, in further view of Sentosa et al. (US 20190025822 A1), and herein after will be referred to as Sentosa.

Regarding claim 11, Myeong, as modified, teaches the method of claim 1.
Myeong does not explicitly teach further comprising monitoring, after the landing, a region within a predetermined range using a camera.
However, Examiner submits it would have been obvious to a person of ordinary skill in the art that after landing, to use a camera to monitor an area. One of ordinary skill in the art would be motivated to do so to take pictures or videos which may help for surveillance or security purposes.
Even so, Sentosa teaches a stationary drone on a dock (Fig. 1 drone 1300 and dock 1328), monitoring, a region within a predetermined range using a camera ([0004] Described herein is a security drone for monitoring a predetermined area; Fig. 1 camera 106; [0047] In block 402, if the mode is the home mode, the drone processor may control the security drone to remain in a single location regardless of motion data. The single location may correspond to the drone dock such that the battery of the security drone may be fully charged upon expiration of the home mode).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Myeong to incorporate the teachings to include monitoring, after the landing, a region within a predetermined range using a camera, because doing so improves home security.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10265855 B2 discloses a wall-climbing robot (same author - Myeong as cited for the rejection of claim 1)
KR 102131020 B1 discloses a security drone system where the drone is stationed vertically on a wall and a drone camera checks for intruders

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661